) ‘¥9-cv-10977-LTS Documenti Filed 04/24/19 P, 1of 9
|? -|3%3? Phant 24 r9,
Le 2

i§-1[002

= (>
EMERGENCY MOTION TO ORDER ALL BANKRUPTCY ATTORONEYS AND REPRESENTATIVES OF
BANK, JUDGE BAILEY AND US BANKRUPTCY COURT REPRESENTATIVES TO IMMEDIATELY
COMMUNICATE, PROVIDE RESTITUTION FOR THEIR MULTILIPLE FAILURES TO STOP “THE
WORST CASE OF LEGAL ELDER ABUSE RECORDED IN A COURTROOM”. THESE MEMBERS OF THE
BAR AND US COURT SYSTEM FAILED REPEATEDLY TO REPORT THESE FRAUDS ON THE COURT
AND AS A RESULT HAS CAUSED HAZNAR, TO BE A CRIME VICTIM WHEN HE WAS KIDNAPPED BY
QUINCY POLICE FOR REPORTING THE LEGAL ELDER ABUSE AGAINST HIS ELDERLY MOTHER._

a
ao
>
FACTS: a

ud¥ 6102

1) Inthe three bankruptcy filings for Aubrey Haznar, 2 of the attorneys Wilcox aind Néiison
suggested he suborn perjury, after knowingly allowing a known fraud from a U o
Massachusetts courtroom to infect the US Bankruptcy system. Wilcox and Nailson are
mandated to report these frauds and despite being presented with evidence af legal
elder abuse (outlined in the last filing to Bailey, who failed to do his prescribed dutias)
all failed to report these crimes. Bailey must report these crimes as dictated by US DOJ
guidelines, but instead ordered Haznar to find a lawyer to remove these stains.

2) Bailey has now subsequently silenced Haznar who suffers from a form of PTSD caused
by a “documented system of courthouse corruption in Wareham District Court”. Despite
evidence given to Bailey it is impossible in Massachusetts to report judges who take

obribes for issuing non-law based rulings, Bailey ignored the pleas of Haznar, a victim of
“bad lawyers and a horrible judge, who allowed this system of elder abuse to flourish
~withof xéporting it. Bailey and his clerk, Mary, will face future sanctions as Haznar
“begins te-file civil and criminal actions against these members of the US Court System. In
clespopse-and an attempt to silence Haznar who is now homeless because of these
efailuré&-by these members of the US Court system, issued a bizarre ruling silencing
~Haznarftom the prescribed ADA remedy of allowing pro se defendants to file via email
=as it was done in the last filing and facilitated by the Clerk of Court as she is mandated to
do. Filings will be made in higher courts to order Bailey not to silence victims of
courthouse corruption who are rendered disabled by documented systems of
corruption.

3) It is obvious by Bailey's inaction, the US DOJ should immediately intervene and help
both Haznar and his elderly mother from future abuses and failures of systems to report
crimes as mandated. Anew judge should be immediately appointed.

4) Allattorneys, Wilcox, Neilson and the representatives of US Trust refuse to
communicate with Haznar, apparently in response to Bailey’s continued silencing of
people to help Haznar. Haznar, who in three days will lose all of his possessions, because
US Trust failed to communicate details of where belongiggsjof45 NeasAyrpre
located, fees involved and how to retrieve these items. Lawyers for US Trust failed to
report frauds on the court and indirectly allowed this dha Laue ‘S'n

FILED
IN CLERKS OFFICE
Case 1:19-cv-10977-LTS Document1 Filed 04/24/19 Page 2 of 9

Haznar Emergency Motion -2-

immediate Remedies

1)

2)

3)

4)

5)

6)

7)

8)

Order Neilson, Wilcox and members of US Trust to communicate in writing at email
address below. Haznar is homeless, has no access to mail and is relying on one email
address. These three must come up with a solution to avoid their client further harm
for their failures.

Order US Trust to communicate in writing at the email below explaining where items for
45 Mears Ave are stored, a copy of the contract, date of next payment and amount due.
As a good will gesture because the bank’s representatives actions caused the bank to
become part of-a criminal probe for their attorneys to knowingly allow an “unclean
bankruptcy” to be filed, with a known fraud. The Bank should be ordered to pay the
next month’s rental storage fee as a good will gesture.

Order all attorneys involoved in stopping this criminal conspiracy to immediately “make
right” their failures and assist Haznar monetarily. Haznar paid Wilcox and Neilson more
than $8,000 to produce a clean bankruptcy. They failed. Those fees should be
immediately returned to Haznar via PayPal at 617-549-8792 by noon on the next day
after this filing. ;

Order a freeze of all personal assets transfers of Wilcox, Darst, Bailey and clerk “Mary”
for ignoring their duties and failures to help crime victims. This will allow Haznar to seek
remedies for their failures immediately in civil courts.

Communicate with Quincy Police and order them to take Haznar’s crime statement
when he ordered Wareham to investigate this legal elder abuse in an attempt to file a
clean bankruptcy and instead the Wareham Acting Chief ordered Quincy PD some fifty
miles away to “arrest/kidnap” Haznar who was not sectioned 12, was not intoxicated,
officers did not have a warrant nor the psychological training to issue such an order. To
date Haznar has yet to file a criminal complaint.

Order Massachusetts General Hospital’s Dr. Justin Chen to immediately begin trauma
therapy treatment for Haznar who was severely abused and disabled by being
kidnapped by Quincy police as an attempt to remove this stain to file a clean bankruptcy
Immediately order a new Bankruptcy Judge to oversee this case because Bailey’s
inactions and attempt to silence a crime victim with a disability is unacceptable and
inhumane. Bailey’s lack of actions will lead to sanctions for his failures.

This is the courts official notice that Aubrey Haznar is homeless and has no address to
receive US Mail. All correspondences should be sent electronically to .
aniceguyinquincy@yahoo.com. Please also follow up with a phone call at 617-549-8792.
Case 1:19-cv-10977-LTS Document1 Filed 04/24/19 Page 3 of 9

Signed under pains and penalties of perjury.

Aubrey J. Haznar
Homeless because of Bankruptcy Court’s inaction to stop frauds
aniceguyinguincy@ yahoo.com

617-549-8792

Evidence

1) Filing with US Attorney Providence because US Attorney Boston has been compromised
by failures of the FBI and US DOJ to remedy this ongoing situation where an elder
continues to be abused and a man has become homeless because of failures of
members of the Bar.

2) Past filing of US Bankruptcy pleas to Bailey explaining why it is impossible to report
frauds committed by judges. Bailey's failures to do his job should put him under
investigation by the US DOJ Inspector General’s Office immediately. See g 2A

(G—- 131?
Gase4+19-cv-10977-LTS.--Document-1- Filed-04/24/19 Page4-of 9... __.
a
i wits

United States Attorney - Telephone: (401) 709-5000 ee
shh

District of Rhode Island i]
100 Westminster, 8" Floor ied
Providence, RI 02903 =e

; es td

Request for Inquiry 3

The United States Attorney prosecutes violations of Federal criminal law and represents Federal agencies
in civil actions, and can only pursue matters that fall within that authority.

The U.S. Attorney’s Office does not conduct criminal investigations but will refer any matter where there
is potential Federal criminal jurisdiction to the appropriate investigative agency. .

The information you provide will be reviewed and this office will determine whether it merits action by
this office or referral to an investigative agency.

Please note that the U.S. Attorney cannot provide legal advice to private citizens or entities.

You may take this form with you and when you have completed it, mail it to the above address, or fax it
to (401) 709-5001.

Lf /24 /20i | —
Date 4 2 Tf DOI wr If there is a court action pending in any jurisdiction

concerning this matter, please identify the court and
- Case number or caption:

Your De A-tihy eh ty ALCS

Name: Bebe oo ly, A Z LUX.

Address: Lf 5 yn Lars MD C List any other public agencies you have contacted
regarding this matter ;

(~ ‘
ote Gre P hh .
(a tig A See Bekulod

Telephone
Mobile phone bo l / 5 Y q §7 12.

Please identify any attorney representing
you in this matter:

Pro S ¢ CRusrts » PD,

 

 

If another public agency referred you to this office,
nlease identify that agency.

On the reverse side, oviefiy summarize ihe facts of this riatter. 1f you nave any relevant documents,
please attach photocopies. DO NOT ATTACH ORIGINAL DOCUMENTS.
Case 1:19-cy-10977-LTS Document1 Filed 04/24/19 Page 5 of 9

 

Exhibit D-Wareham and Mattapoisett Mandated Reporter Order

Note of Confidentiality: Forty five minutes after Wareham and Mattapoisett Police were forced
to investigate Judge Welch, Clerk Nobrega and the elder's caregivers after "spraying" multiple
mandated reporters on March 26 as a last ditch effort to removed the known fraud transmitted
from the Wareham District Court into the US Bankruptcy Court and Attorney Beaton knowingly
infecting the Metro South Housing Court, | experienced a trauma t have yet to recover. On
Monday, April 8, | was scheduled to make a criminal statement to the US Attorney, but that has .
been delayed because of Beaton's action to circumvent Judge Sherring's orders. Three Quincy
Police burst in my front door without permission with a copy of the Mandated Reporter Order
below clearly explaining how multiple public officials knowingly advancing a criminal
conspiracy and defrauding an elder. The only remedy for these departments to avoid _
investigating these crimes and offer to present evidence is to deem the complainant "Nant
credible." {was forced out of home, held down on a stretcher, refused all medical atté/ition,
yet | was held on a gurney against my will and handcuffed. | was denied all requests to GBhtact
my attorney or call state police to stop this apparent whistleblower snuffing action. | wag taken
to Quincy Medical and was quickly released after the doctors were appalled officers would
remove someone from their home because a crime victim wrote the term "I feel so aloné”in
describing the challenges of bringing criminal charges against Judge Welch and Clerk Nobféga. |
received significant trauma and have yet to make my statement to the US Attorney which: will
result in the immediate arrest of three Quincy Police Officers and the closure of Brewster ~~
Ambulance. The only way legally officers could have done this is if | was deemed a "section 12"
which requires a three hour exam by a licensed psychologist or disabled/drunk. { was neither.
The actions of Quincy and Wareham fit the legal definition of engaging in a criminal conspiracy
to kidnap a whistleblower.

feta ae “ye Asem ete See a het ne

From: Aubrey Haznar [mailto:aubrey@haznar.com]
Sent: Tuesday, March 26, 2019 8:13 AM

To: ‘john_walcek@warehampolice.com’; ‘john_gerard@warehampolice.com';
‘walter_correia@warehampolice.com'; 'cassandra_cassidy@warehampolice.com';
‘christopher_park@warehampolice.com'; ‘peter_flannery@warehampolice.com’;
‘dantel_henderson@warehampolice.com’; 'paul_somers@warehampolice.com’

Ce: 'steven_soqui@warehampolice.com': 'mfs@warehampolice.com'; 'wcd@warehampolice.com’;
‘bmw@warehampolice.com'; 'dean_decas@warehampolice.com’; ‘'kevin_reilly@warehampolice.com';
‘kevin_retlly@warehampolice.com'; 'Susan_Kucinski@warehampolice.com’;

‘Zina_Kelsch @warehampolice.com’; ‘administration@wareham.ma.us’; ‘beth.stone@state.ma.us’;
‘richard.savignano@state.ma.us'; 'wmurphy@nesl.edu'; ‘kerry.gilpin@massmail.state.ma.us':
‘david.procopio@massmail.state.ma.us'; 'michael.firestone@state.ma.us'; ;
‘maura.healey@massmail.state.ma.us'; "White, Kevin R. (BS) (FBI)'; 'Setera, Kristen M. (BS) (FBI)';
‘CHARLIE.BAKER@STATE.MA.US': 'paula.carey@jud.state.ma.us’; ‘paul dawley': 'White, Tim's
‘werappleye@sbgtv.com’; ‘citydesk@bostonherald.com’; ‘citizensresponsereports@pol.state.ma.us';
‘Andrew.Lelling@usdoj.gov’; ‘andrew.e.lelling@usdoj.gov'; 'katherine.field@jud.state.ma.us';
"THERESE, WRIGHT@JUD.STATE.MA.US'; ‘danel.wren@jud.state.ma.us’; ‘psaintjames@tbhr-law.com'
Subject: Please Help This Elderly Victim Before She's Abused More and Dies

March 26, 2019

iy
3

Sam

a
3
17

5 GFFIC

$33
3

Bp F015 Aus

John Walcek
Acting Chief

TORRE
APR

al

tl

a
 

Case 1:19-cv-1097/7-LTS Document-1..Filed 04/24/19 Page 6 of 9

 

a

Be

ao rent

ng

Wareham Police Staff ean
Town Administrator's Office on
Wareham, MA jew 4
3

ot
ptt

Via Email a
REQUEST FOR CRIMINAL CHARGES IN THE WORST CASE
OF DOCUMENTED ELDER LEGAL ABUSE IN THE
COMMONWEALTH

a

Dear Chief and Wareham Police Staff: ‘

I am a governmental whistleblower and former official for the
Commonwealth. My 92-year old mother and I are victims of

multiple crimes committed in your town and have been denied
our rights to file criminal charges against the people who illegally
locked me and my mom in a Wareham District courtroom and
horribly abused my mother to the point where she was brought
tears and had her multiple rights stripped. My siblings paid a
judge and a documented felon of the Trial Court to issue the first
of its kind ruling in America. I have been repeatedly silenced by
the multiple county, state, and federal agencies from taking steps
to insulate my mother from being forced to commit more crimes |
in other courts against her wishes, based on this paid for first of
its kind 209A where it is illegal for a son to send a note in a
holiday card. Not one law enforcement agency can stop this
documented case of legal elder abuse committed by a judge. Can
you please?

Each of your lives are personally endanger by these systems of.
documented Trial Court corruption and corrupt cops in at least
three different agencies. They have put drunks back on the road
and no one cares to do anything to stop these scourges.
Shockingly, not one person has interviewed this beautiful woman
to find out why she was forced to swear out a criminal complaint
that factually could not be true and why she was forced to engage
in these multiple frauds in an illegally locked courtroom on the
slowest day of the court calendar. You know she cries herself to
sleep at night wanting to be reunited with me but they threaten
to abandon her if she brings my name up or they will physically
hit/tap her when she goes into crying spells over this who sick
disgusting system of abuse? Perhaps I can pay you or someone
Case 1:19-cv-10977-LTS Documenti—Fied04/24/19--Page-7-9f 9--—_--— pn

 

you may know to buy the same kind of justice my siblings have
because not one person has interviewed my mom.

I and my 92 year old mother Louise Haznar of Mattapoisett
are victims of multiple crimes committed by public
officials. We are requesting your law enforcement agency
either communicate in writing immediately you will help
this elderly victim or will not. Please reply immediately in I.
writing because this elder's abuses continue today. hi !

\
1) Communicate in writing if you will assist me in filing criminal :
charges as you are tasked to do in your role as chief of police in A

the town where these crimes occurred. Since my siblings have
abused their legal fiduciary duties, I would like to file criminal

charges on behalf of my elderly mother. There are no laws that
limit any jurisdictional responsibility just because crimes were
committed by a state employee in a state building. And because a
felon and abuser of an elder wears a robe and another got his job
because Senator MacLean extorted it for him, should not put
them above the law.

2) Insulate my mother until all of this is sorted out. I requested
MPD order an autopsy if she dies. My siblings have embezzled

millions illegally and I am presenting you with evidence of an
elder being abused by her caregivers in the form of elder legal
abuse where she was forced to file false police reports and
commit frauds on the court. The MPD officer that did the 209A
violation that was thrown out got a bunch of scallops from Sgt.
Moran and never interviewed my mother, against department
procedure. I would not put it past my siblings to hasten her
death because not one person has interviewed her and
Mattapoisett PD does not want this to come to light because of
level of corruption with at least five officers including Lyons.
Remember Lyons and former Chief Moran let Hockey Star Jim
Craig "skate" and allowed John Shawcroft rob the souls of all
those high school girls as Mary blindly patrolled the same school. ©

S
3) Communicate in writing if you would like information, driving ifs
records, digital data, dates of offenses, payoffs of various public tac
officials to validate our findings that members of the Trial Court = wg
have worked and continue to work in concert with various police ese
departments to eliminate serious offenses of drunk drivers. If I
 

 

/ --——-Gase-+:49-ev-10977-L FS. _Documentt -Fiied 04/24/19 _Page-8 of 9.

 

you would like to learn how to create an "X" number in the RMV
database to shield actions, for example, that's easy.

  

Evidence Presenting:

1) Court Transcript: The attached court transcript with
narrative of our investigation will shock you. If you have a basic
foundation of court proceeding, you know the first thing a judge
has to do is verify if an elder is not being manipulated/forced and
that there is actual evidence to support a charge. Yes, this
happened in your town to an elder, for a cash payment. The
criminal charges are quite evident but I can spell them out for
you if you would like. I can send you the audio as well.

2) Video Report of Cabal of Corrupt Public Officials: We put
together the shell of a TV news report outlines the findings and
abuses of this lady by these reprobates. There are "holes" or
areas that need to be covered with video, but the audio should be
shocking enough.

To view video report of this cabal of corrupt public officials, click
this link and download:
https://www.dropbox.com/s/hd22hd0f4aqjrdn/corruption-
Small.mov?di=0

3) Details of the Worst Case of Eider Legal Abuse in Mass
and Who Is to Blame for Failing this Elder: More than 14
governmental agencies and 54 Mandated Reporters, who by law
are supposed to help victims, failed. Everyone in your
department is considered a mandated reporter and now must act
on these allegations whether you believe they are specious or
not. Please, someone do their duty and follow the law. Just
interview her.

If you do interview Welch, the judge, they stuck him in Fail River
to limit his pay for justice perversion of our laws. He carries a
gun on him. Do you know how intimidating it is watching the
court be illegally cleared of all witnesses including the court
officers so no one witnesses their bastardaization of justice? Do
you know how this pay for justice system endangers each of your
‘officers and motorists everywhere?

TORNEY'S OFTIGE-RI

74 BPR 2019 an1O238

+
a

5 AT
Case 1:19-cv-10977-LTS Document.1_ Filed 04/24/19 Page 9 of 9

 

My brother used to rape me. He is a graduate of the Father
Porter School of Alter Boys at St. James Church. When I watched
Nobrega without any fear illegally lock me and my mom in a
courtroom and tell the clerk to clear anybody from watching him
ply his perversion of our justice system. When I was threatened

_with jail by a judge who openly defies Trial Court rules I went into
a trance. It was like Welch and Nobrega were metaphorically
pining me down and allowing my childhood rapist to abuse me all
again. Only this time he paid his sick friend to remove my rights
so he can embezzle millions.

I feel like I am being abused again by a system that won't believe
me when I am presenting clear evidence of crimes.

I feel so alone.

Sir, I am destitute, become homeless in a day and fear even
leaving my house or even picking up the phone. I know, pretty
sad just based on getting a silly 209A. But the whole thing
shattered me, it broke me. Watching this perversion of justice.
Being illegally locked up. Having my life threatened by a jurist
who carries a gun. Watching my mother be brought to tear as he
kept on verbally berating her to say the magic words. And being

laughed at by law enforcement and those that are supposed to
help my mom just because the perpetrator wears a robe. How
sick.

Can someone please help Louise Haznar from being forced by her
caregivers to commit more crimes against her wishes?

Best, Aubrey
617-549-8792

Check out some of my accomplishments: www.Haznar.com
And my linkedin : https://www.linkedin.com/in/aubreyhaznar/

I am a victim asking for help and have been denied. Will you and
your town continue this tradition of abuse of my mother and
failing to help her for crimes committed in your town?

FIGE-RE
0:23

=
ace 1
AM aa.

a8

DRNEWS G:
APR 261

TT
4
ah

>Hi
aA
AA Tt

L
